Opinion issued March 10, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00907-CR
                            ———————————
                    IN RE ROBERT GLEN DAVIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Robert Glenn Davis, filed a petition for writ of mandamus, asking

that we compel the trial court to grant his Texas Open Records Request for copies

of his trial court record, including the offense report, EMS report, hospital records
of the victim, witness statements, detective investigation report, his statement, and a

videotape of the victim.1 We deny the petition.

      Section 552.028 states that “a governmental body is not required to accept or

comply with a request for information from . . . an individual who is imprisoned or

confined in a correctional facility. . . .” TEX. GOV’T CODE § 552.028. The record

indicates that relator is an inmate in the Texas Department of Criminal Justice.

Accordingly, the trial court correctly refused to grant relator’s request. See Cox v.

State, 202 S.W.3d 454, 455 (Tex. App.—Amarillo 2006, no pet.).

      We deny the petition. Any pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Robert Glen Davis, cause number
      903461, in the 184th District Court of Harris County, Texas, the Honorable Abigail
      Anastasio presiding.
                                           2